ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12, 14-16, and 18-22 are pending in the application. 
Drawings
The objection to the drawings has been withdrawn.
Specification
The objection to the specification has been withdrawn.
Allowable Subject Matter
Claims 1-12, 14-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference from Stein (DE 102012004198 A1) teaches a vehicle with a display which shows a grid of the terrain over which the vehicle is predicted to travel. With regards to independent claims 1, 14, and 18, Stein, taken either independently or in combination with other prior art references of record, fail to teach or render obvious receiving a steering signal representing a direction of travel of the vehicle on the terrain, determining a projected path of the vehicle’s wheels based on the detected contour of the terrain and the steering signal, and display on a device the terrain with an overlay showing the vehicle’s wheels’ projected path, where the overlay represents a slope of the terrain along the projected path of the wheels and the visual appearance of the overlay display element varies based on changes in the slope of the terrain along the projected path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661